 

Exhibit 10.5



 

 

[edslogo.jpg] 

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

STOCK OPTION AWARD AGREEMENT

DATED 31 MARCH 2005

 


MICHAEL H. JORDAN

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been awarded a stock option right
to acquire EDS Common Stock, subject to the terms and conditions described in
this agreement:

STOCK OPTIONS GRANTED

550,000

STOCK OPTION GRANT PRICE

$20.665

 

This grant is made pursuant to the Nonqualified Stock Option Agreement dated as
of 31 March 2005, between EDS and you, which Agreement is attached hereto and
made a part hereof.

 

 

--------------------------------------------------------------------------------




AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION



NONQUALIFIED STOCK OPTION AGREEMENT

This Nonqualified Stock Option Agreement (herein called the "Agreement") is made
and entered into effective as of 31 March 2005 (the "Date of Grant"), by and
between Electronic Data Systems Corporation, a Delaware corporation ("EDS" or
the "Company") and the employee of EDS  (or any of its subsidiaries) whose
printed name is set forth on the cover page and whose printed name and signature
is set forth on the signature page of this Agreement ("Grantee").  Except as
defined herein, capitalized terms shall have the same meaning ascribed to them
under the Amended and Restated 2003 Incentive Plan of Electronic Data Systems
Corporation, as from time to time amended (the "Plan").  To the extent that any
provision of this Agreement conflicts with the express terms of the Plan, it is
hereby acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be hereby deemed
amended so as to carry out the purpose and intent of the Plan.

1.         Award of Option.  In order to encourage Grantee's contribution to the
successful performance of the Company, Grantee's agreement not to disclose
confidential and proprietary information relating to EDS and/or its clients, and
in consideration of the performance of future services of Grantee to the
Company, EDS hereby awards to Grantee as of the Date of Grant, pursuant to the
terms of the Plan and this Agreement, an option (the "Option") to purchase from
EDS, at $20.665 per share (the "Option Price"), that number of shares of EDS
Common Stock set forth on the cover page of this Agreement (the "Option
Shares"), subject to the conditions, restrictions and limitations set forth
below and in the Plan.  The Option Price and Option Shares are subject to
adjustment pursuant to Paragraph 9 below.  The Grantee hereby acknowledges and
accepts such grant and agrees to accept the Option and if exercised, acquire
shares of EDS Common Stock covered thereby, upon such terms and subject to such
conditions, restrictions and limitations contained in this Agreement and the
Plan.

2.         Vesting; Conditions to Exercise.

(a)        Subject to termination of the Option or the earlier vesting of the
Option Shares pursuant to  this Agreement or the Plan, on the Vesting Date (as
defined below), Grantee shall become vested in one-hundred percent (100%) of
the total number of Option Shares, which shall then be considered Vested Option
Shares (as defined below), and with Grantee able to purchase shares of Common
Stock covered by such Vested Option Shares. 

(b)        Except as otherwise provided in Paragraph 3 below, Grantee is
entitled to purchase at any time or from time to time shares of Common Stock
covered by Vested Option Shares beginning on the date on which such Option
Shares become Vested Option Shares and ending at 2:30 P.M., Plano, Texas time,
on the seventh (7th) anniversary of the Date of Grant. 

(c)        Except as otherwise provide in Paragraph 3 below, during the first
year following the Vesting Date of the option grant, Vested Option Shares may
only be exercised by means where shares of EDS Common Stock are acquired; and
such shares acquired during the first year following the Vesting Date may not be
sold, assigned, transferred, pledged or otherwise encumbered for a period of one
year following the date of purchase.

(d)        The Option shall be considered exercised as to all or a portion of
the Vested Option Shares on the first business day on which both (i) and (ii)
below have occurred:

(i)        Receipt of notice by the EDS Stock Plans Administration or a
designated administrative agent specifying, among other things, the number of
Vested Option Shares to be exercised; and



2

--------------------------------------------------------------------------------




(ii)        Payment to EDS of the Option Price for each Vested Option Share to
be purchased in cash or by means of tendering EDS Common Stock owned by the
Grantee or a combination thereof, provided that such owned shares of EDS Common
Stock (x) are freely transferable and (y) have been owned by the Grantee for at
least six-months prior to the tender thereof.

(e)        In all cases, exercise of the Option must comply with applicable
law. 

3.         Effect of Certain Events.

(a)        If Grantee's replacement as Chief Executive Officer has been
designated by the EDS Board of Directors and Grantee's employment with the
Company is terminated prior to 5:00 P.M., Plano, Texas time, on the Vesting Date
because of involuntary termination other than for Cause or voluntary termination
with the EDS Board of Directors' consent (each an "Early Vesting Event" and the
date of an Early Vesting Event, the "Early Vesting Date"), then all of the
Option Shares shall immediately be deemed to be Vested Option Shares and shall
be exercisable in accordance with the following provisions, and the restrictions
as described in Paragraph 2(c) above shall be waived. 

 

(i)         Grantee is entitled to purchase at any time, or from time to time,
183,334 shares of Common Stock covered by Vested Option Shares during the period
commencing on the Early Vesting Date and ending at 2:30 P.M., Plano, Texas time,
on the seventh (7th) anniversary of the Date of Grant.

(ii)        Grantee is entitled to purchase at any time, or from time to time,
183,333 shares of Common Stock covered by Vested Option Shares during the period
commencing on the first anniversary of the Early Vesting Date and ending at 2:30
P.M., Plano, Texas time, on the seventh (7th) anniversary of the Date of Grant.

(iii)       Grantee is entitled to purchase at any time, or from time to time,
183,333 shares of Common Stock covered by Vested Option Shares during the period
commencing on the second anniversary of the Early Vesting Date and ending at
2:30 P.M., Plano, Texas time, on the seventh (7th) anniversary of the Date of
Grant.

(b)        If Grantee's employment with the Company is terminated prior to 5:00
P.M., Plano, Texas time, on the Vesting Date because of death or Total
Disability, then a pro rata amount of the Option Shares shall be considered to
become immediately and unconditionally Vested Option Shares without regard to
Paragraph 2 above, by multiplying the number of Option Shares granted by a
fraction, the numerator of which shall be the number of complete months between
the first day of the grant and the date of the applicable event, and the
denominator being 35 (thirty-five).  The Grantee or the Beneficiary (if any) (as
hereinafter defined), or the representative of Grantee's estate may purchase
some or all of the Vested Option Shares that exist as of and on Grantee's
employment termination date, for the shorter of (i) the two-year period
commencing on the date of the termination, or (ii) the period ending at 2:30
P.M., Plano, Texas time, on the seventh (7th) anniversary of the Date of Grant,
and the restrictions as described in Paragraph 2(c) above shall be waived.

 

(c)        If, before the Grantee's replacement as Chief Executive Officer has
been designated by the EDS Board of Directors, Grantee's employment with the
Company is involuntarily terminated (other than for Cause) prior to the Vesting
Date or if Grantee voluntarily terminates employment with the Company prior to
the Vesting Date with the consent of the EDS Board of Directors, then a pro rata
amount of the Option Shares shall be considered to become immediately and
unconditionally Vested Option Shares without regard to Paragraph 2 above, by
multiplying the number of Option Shares granted by a fraction, the numerator of
which shall be the number of complete months between the first day of the grant
and the date of the applicable event, and the denominator being 35
(thirty-five). The Grantee may purchase some or all of the Vested Option Shares
that exist as of and on Grantee's employment termination date, for the shorter
of (i) the two-year period commencing on the date of the

 

3

 

--------------------------------------------------------------------------------

 

 

termination, or (ii) the period ending at 2:30 P.M., Plano, Texas time, on the
seventh (7th) anniversary of the Date of Grant, and the restrictions as
described in Paragraph 2(c) above shall be waived.

 

(d)        If Grantee's employment with the Company is terminated whether
voluntarily with consent of the Board of Directors or involuntarily for any or
no reason (other than by reason of death, Total Disability, or Cause) during the
period commencing on the Vesting Date and ending at 2:30 P.M., Plano, Texas
time, on the seventh (7th) anniversary of the Date of Grant, then Grantee shall
be entitled to purchase at any time or from time to time that number of
outstanding Vested Option Shares that exist as of and on Grantee's employment
termination date beginning on the termination date and ending at 2:30 P.M.,
Plano, Texas time, on the seventh (7th) anniversary of the Date of Grant.

 

(e)        In the event of a Change  of Control, all of the unvested Option
Shares granted pursuant to this agreement shall immediately be deemed to be
Vested Option Shares, and shall be exercisable for the shorter of (i) the
one-year period commencing on the date of the Change of Control, or (ii) the
period ending at 2:30 P.M., Plano, Texas time, on the seventh (7th) anniversary
of the Date of Grant, and the restrictions as described in Paragraph 2(c) above
shall be waived with respect to all Vested Option Shares.

            (f)        If Grantee's employment with the Company is terminated
for Cause or by voluntary termination without the consent of the EDS Board of
Directors, then Grantee's right to vest in the Option Shares granted hereunder
shall terminate, without any payment of consideration by the Company to Grantee,
and Grantee shall be entitled to purchase that number of outstanding Vested
Option Shares that exist as of and on Grantee's employment termination date at
any time or from time to time for the ninety (90) day period following the date
of termination, and the exercise restrictions as described in Paragraph 2(c)
above shall be waived.

4.         Restrictions on Transfer.  Except as provided in Paragraph 14 of the
Plan, the Option granted hereunder to Grantee may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the EDS Stock Plans
Administration or a designated administrative agent, on such form as may be
prescribed by EDS, a designation of one or more beneficiaries (each, a
"Beneficiary") to whom the right to exercise the Option shall pass in the event
of the death of Grantee.  Grantee shall have the right to change the Beneficiary
or Beneficiaries from time to time; provided, however, that any change shall not
become effective until received in writing by the EDS Stock Plans Administration
or a designated administrative agent.  If there is no effective Beneficiary
designation on file at the time of Grantee's death, or if the designated
Beneficiary or Beneficiaries have all predeceased Grantee, the right to exercise
the Vested Option Shares and to purchase shares of Common Stock shall be
determined in accordance with applicable law.

6.         Withholding Tax Requirements.  To the extent that the grant,
delivery, vesting, or exercise of this Option or the disposition of shares of
Common Stock acquired by exercise of this Option, or any other occurrence,
creates a withholding obligation in respect of tax or social security or a
similar liability, Grantee shall deliver to the Company at the time of such
grant, vesting, exercise, disposition, or occurrence such amount of money or
shares of stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Grantee fails to do so, the
Company is authorized to withhold from any cash or Common Stock or other
remuneration then or thereafter payable to

4

--------------------------------------------------------------------------------

 

Grantee any tax or similar payment required to be withheld by reason of such
obligation.  The Company is further authorized in its discretion to satisfy any
such withholding requirement out of any cash or shares of Common Stock
distributable to Grantee at any time, including upon the exercise of this
Option, or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes.

7.         Sale and Issuance of EDS Common Stock.  Grantee agrees that Grantee
shall not sell the Vested Option Shares and that EDS shall not be obligated to
deliver any shares of EDS Common Stock if counsel to EDS determines that such
sale or delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of EDS
with, any securities exchange or association upon which EDS Common Stock is
listed or quoted.  EDS shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of EDS Common Stock to comply
with any such law, rule, regulation or agreement.  Subject to the foregoing and
upon written request of Grantee, the EDS Stock Plans Administration shall cause
delivery of such shares of EDS Common Stock which Grantee is entitled to receive
pursuant to this Agreement, provided, however, that the Company shall not be
required to deliver shares of such EDS Common Stock until Grantee has complied
with his or her obligations to satisfy the applicable withholding tax
requirements pursuant to Paragraph 6 above.

8.         Prerequisites to Benefits.  Neither Grantee nor any person claiming
through Grantee shall have any right or interest in the Option awarded
hereunder, unless and until all of the terms, conditions and provisions of this
Agreement and the Plan which affect Grantee or such other person shall have been
complied with as specified herein and therein.  Grantee acknowledges that as a
condition to receipt of the grant made hereunder, Grantee shall have delivered
to the Company an executed copy of this Nonqualified Stock Option Agreement and
an executed Equity Related Agreement (hereinafter defined).

9.         No Rights as a Stockholder Prior to Exercise; No Payment of Dividends
or Dividend Equivalents; Adjustments.

(a)        Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the Option Shares covered by the Option unless
and until Grantee has purchased the shares of Common Stock covered by Vested
Option Shares in accordance with the terms of this Agreement and has complied
with the other applicable provisions of this Agreement and the Plan, including
paragraph 6.

(b)        The Option shall be subject to adjustment (including, without
limitation, as to the number of Option Shares and Option Price per share) in the
sole discretion of the Board of Directors of EDS and in such manner as the Board
of Directors of EDS may deem equitable and appropriate in connection with the
occurrence of any of the events described in Section 15 of the Plan following
the Date of Grant.

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be
applicable:                                                    

"Cause" shall mean Grantee has (a) been convicted of, or pleaded guilty to, a
felony involving theft or moral turpitude; (b) willfully and materially failed
to follow EDS' lawful and appropriate policies, directives or orders applicable
to EDS employees holding comparable positions that resulted in significant harm
to EDS; (c) willfully and intentionally destroyed or stolen EDS property or
falsified EDS documents; (d) willfully and materially violated the EDS Code of
Business Conduct that resulted in significant harm to EDS; or (e) engaged in
conduct that constitutes willful gross neglect with respect to employment duties
that resulted in significant harm to EDS. For purposes of the definition of
Cause, no act or failure to act on Grantee's part shall be considered "willful"
unless it is done, or omitted to be done, by Grantee intentionally, in bad faith
and without reasonable belief that Grantee's action(s) or omission(s) was in the
best interest of EDS.

"Change of Control" has the meaning as set for in the Amended Change of Control
Agreement between the Company and the Grantee, dated 20 February 2004.

5

--------------------------------------------------------------------------------

 

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of Option Shares evidenced by this Agreement
which contains terms, condition and provisions regarding one or more of (a)
competition by the Grantee with the Company; (b) maintenance of confidentiality
of the Company's and/or clients' information; and (c) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with the grant evidenced by
this Agreement.

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.

"Vested Option Shares" shall mean shares of EDS Common Stock the Grantee is
entitled to receive upon exercise of the Option and fulfillment of any other
terms and conditions applicable to the Grantee under this Agreement and/or the
Plan.

"Vesting Date" shall mean 29 February 2008, unless otherwise provided for in
Paragraph 2 or Paragraph 3 above.

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation Prospectus.  Grantee acknowledges receipt of
a copy of the Plan Prospectus relating thereto and to the Common Stock.  Grantee
further acknowledges notice of the terms, conditions, restrictions and
limitations contained in the Plan and acknowledges the restrictions set forth in
this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.

(c)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(d)        Notices.  Any notice under this Agreement to the Company shall be
addressed to EDS Stock Plans Administration at 5400 Legacy Drive, Plano, Texas
75024-3199 and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(e)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(f)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(g)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

6

--------------------------------------------------------------------------------

 

(h)        Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware. 
Any action, suit or proceeding arising out of any claim against the Company
under this Agreement shall be brought exclusively in the federal or state courts
located in the state in which the Company has its principal business
headquarters.

(i)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder, and to the
extent it or its delegate does so make any determinations, such determinations
are final.

(j)         No Liability.  No member of the Committee or any other person to
whom the authority has been delegated shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee, or by any
officer of the Company in connection with the performance of any duties or
responsibilities under the Plan or this Agreement, except for his or her own
willful misconduct or as expressly provided by applicable law.

(k)        Validity of Agreement.  This Agreement shall be valid and binding
upon EDS only if and when it has been duly executed (whether manually and/or by
electronic signature) by the Grantee.

(l)         Employment Relationship. Notwithstanding any other provisions of
this Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment. 

(m)       Acquired Rights Waiver.  Grantee understands that under the Amended
and Restated 2003 Incentive Plan of Electronic Data Systems Corporation
("Plan"), grants of stock options under the Plan are made at the complete
discretion of EDS pursuant to the Plan.  Grantee understands that the Committee
(as defined in the Plan) has complete authority to administer, construe and
interpret the Plan, establish rules and regulations concerning the Plan, and
perform all other acts deemed reasonable and proper in that regard, including
the power to delegate to others the authority to assist in the administration of
the Plan.  Grantee understands that Grantee does not acquire any additional
rights as a result of being eligible to participate in the Plan or deciding to
exercise my stock options.  Grantee does not expect that any future grants will
be made under the Plan, or any other plan, nor does Grantee expect that the
benefits accruing under the Plan will be reflected in any severance, overtime,
benefit, retirement or indemnity payments that EDS or any affiliate or
subsidiary may make to me in the future.  Grantee has been provided with a
description of the Plan, and Grantee has read that description.  Grantee fully
understands his rights under the Plan, and in particular that stock options
granted under the Plan are non-transferable, except as provided under section 14
of the Plan and section 4 of this Agreement.  The offer to participate in the
Plan does not constitute an acquired right. Grantee acknowledges and agrees that
the stock option grant is not part of my current employment compensation and
that neither eligibility for, nor participation in, the Plan guarantees any
right to future employment with EDS or any of its subsidiaries or affiliates.

(n)        Data Protection Waiver.  Grantee understands and consents to EDS or
its agents or independent contractors appointed to administer the Plan obtaining
and processing personal information of Grantee's relevant to the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.


7

--------------------------------------------------------------------------------

 

This Agreement has been delivered to Grantee and is being accepted and will be
effective only upon execution by the signature of the Grantee and timely
delivery to EDS.

GRANTEE:      

                                                   

                                                                          

Signature                                                                    

                                                                                  

                                                                            

Printed Name: Michael H. Jordan

                                                                                  

                                                                            

Work E-mail Address

 

 

U.S.  3.31.05

 

8